DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following:
Claim 1, line 5, “cylinder” and “of” should be spaced.
Claim 1, line 10, a comma is missing after “cylinder”.
Claim 7, line 2, “comprises” has been misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “said first plurality of nozzles” (claim 1, line 20); and “said filter wall” (claim 4, last line).
Requiring the filter arrangement to comprise a cap (claim 1, line 22) is unclear and seems to mis-describe the invention.  Did Applicant intend to claim that the back-washing arrangement
The balance of the claims are rejected since they suffer the same defects as the claims from which they depend. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “mechanism configured to drive…” in claim 13 (considered to be equivalent to “means for driving…”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure in the specification for this means plus function limitation is considered to be the drive pipe 306 and the motor connected thereto of page 16, lines 8-14 and figure 3a, or structural equivalents thereof.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (U.S. 2017/0072343), hereinafter CAO in view of  Lee et al. (U.S. 8,821,720 B2), hereinafter “Lee”.

    PNG
    media_image1.png
    693
    294
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    355
    486
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    450
    media_image3.png
    Greyscale

CAO teaches a back-washing arrangement for a filter arrangement comprising a perforated steel cylindrical screen, the back-washing arrangement comprising an elongated hollow body 28, a mechanism for rotating the arrangement (including motor 1 and the shaft 33 associated therewith), a plurality of nozzles 22, 23 communicating with the hollow body 28 and having distal ends proximate or in contact with the inner circumference of the filtration wall of 25 (the suction nozzle can be 0-

It’s unclear if the structure at the end of each of the suction nozzles of CAO is a cap, but such is clearly taught by Lee.  Lee teaches each nozzle to be spring loaded and to include a cap (figure 13) [as in claim 1].

    PNG
    media_image4.png
    328
    455
    media_image4.png
    Greyscale


It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the suction nozzle caps of Lee in the invention of CAO since Lee teaches the benefit of allowing the suction nozzle to come into close contact with the filter but preventing ballast water which is not filtered to undesirably pass through the suction nozzle (col. 13, lines 40-46). 



As for claims 4 and 5, the limitations of such are clearly shown in figure 13 of Lee.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CAO, as modified above in the rejection of claim 13 and in further view of either one of Riggers (U.S. 2013/0087495 A1) or Rathbun (U.S. 1,995,649).  

    PNG
    media_image5.png
    694
    331
    media_image5.png
    Greyscale

Riggers also teaches a plurality of adjacent, parallel nozzles 21, extending in a line and in the same direction, wherein each plurality includes a common cap 18 [as in claim 3].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the cap of the modified CAO to cover a plurality of adjacent nozzles, as in Riggers, since Riggers teaches the benefits of creating an adjustable slit 24 (effectively the nozzle opening of the cap 18) for sweeping the cleaning heads across the entire internal surface of the filter element (col. 4, lines 60-65) and creating a homogenous cleaning action (col. 3, lines 5-10), wherein the rejuvenation of the filter element can be more precisely and conveniently controlled (col. 2, lines 50-55).  The skilled man would also readily recognize the benefit of a larger cleaning opening.  The pair of nozzles (ducts 21) 


    PNG
    media_image6.png
    573
    450
    media_image6.png
    Greyscale
Alternately, Rathbun also teaches a plurality of nozzles (171/72 and 76/73) communicating with a suction hollow body 28 and extending in a straight line in the same direction, wherein each nozzle is adjacent another nozzle and the plurality of nozzles include a common cap 71 [as in claim 3].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the plurality of adjacent nozzles of the modified CAO to cover a plurality of adjacent nozzles, as in Rathbun, since Rathbun teaches the benefits of preventing leakage between the nozzle and the inner cylindrical surface of the filter element in order to keep the suction pressure to a desired degree (page 1, col. 1, lines 26-36).  The skilled man would also readily recognize the benefit of a larger cleaning opening (slot 74).  




Other Pertinent Art  
Before amending the claims, Applicant should also consider the following prior art which teaches Applicant’s spring-loaded nozzle and nozzle cap:  


    PNG
    media_image7.png
    99
    773
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    535
    510
    media_image8.png
    Greyscale
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778